347 S.W.3d 183 (2011)
Anthony E. FIORELLA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72351.
Missouri Court of Appeals, Western District.
September 6, 2011.
S. Kathleen (Kate) Webber, Assistant Appellate Defender Kansas City, MO for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: VICTOR C. HOWARD, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
Per Curiam:
This is a Rule 29.15 case. The issue is whether the movant's right to a competent attorney was violated by virtue of his trial counsel's alleged failure to investigate whether the police prematurely deemed his request for an attorney abandoned after they had requested that he take a breath test. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).